IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                        No. 96-40700 cons/w
                            No. 96-40920
                          Summary Calendar



FELDON BONNER, II,

                                         Plaintiff-Appellant,


versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
WAYNE SCOTT, Director; J. COLLINS, Director;
C. DE LA VEGA; J. MCAULIFFE; W. LAZENBY;
T. POWELL; A. DAVIS, Lieutenant, ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-658
                        - - - - - - - - - -
                           April 11, 1997
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Feldon Bonner, II, Texas state prisoner # 524141, appeals

the denial of his motions for a preliminary injunction, for

appointment of counsel, for a court-appointed psychiatrist, for a

psychiatric examination, for a court-appointed physician, for a

physical/medical examination, for assignment of the U.S. Attorney

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                       Nos. 96-40700 & 96-40920
                                 - 2 -

General and an investigator, for the U.S. Attorney General to

issue a civil investigative demand, and for victim/witness

protection.   Bonner has filed a motion for leave to proceed in

forma pauperis (IFP) on appeal.    The motion for leave to appeal

IFP is GRANTED.   Because Bonner has no funds in his prison trust-

fund account, no initial partial filing fee is required.     See 28

U.S.C. § 1915(b)(4).    Bonner shall make monthly payments of

twenty percent of the preceding month’s income credited to his

account.   See 28 U.S.C. § 1915(b)(2).   The agency having custody

of Bonner is directed to forward payments from his prisoner

account to the clerk of the district court each time the amount

in his account exceeds $10 until the filing fee of $105 is paid.

See id.

     Bonner abandoned his appeal of the denial of his motions for

a court-appointed psychiatrist, for a psychiatric examination,

for a court-appointed physician, for a physical/medical

examination, for assignment of the U.S. Attorney General and an

investigator, for the U.S. Attorney General to issue a civil

investigative demand, and for victim/witness protection by

failing to adequately brief these issues.    Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993); see also Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Because Bonner does not address on appeal the reasons for the

district court's action in denying his motion for a preliminary

injunction, he has abandoned that issue on appeal.    Brinkmann,
                     Nos. 96-40700 & 96-40920
                               - 3 -
813 F.2d at 748.   The district court did not abuse its discretion

in denying Bonner’s motion for appointment of counsel as

premature.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).   This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     IFP GRANTED; APPEAL DISMISSED.   See 5th Cir. R. 42.2.